Citation Nr: 0941347	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a 
bilateral lower extremity cold injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during, or within 
a year after service, and the currently claimed hearing loss 
did not develop as a result of any incident during service, 
including exposure to noise.

2.  The preponderance of the medical evidence shows that the 
Veteran does not have the residuals of a bilateral lower 
extremity cold injury.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The residuals of a bilateral lower extremity cold injury 
were not incurred in, or aggravated by, service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the October 2004 and 
February 2005 letters, which were provided before the 
adjudication of the Veteran's claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment, and VA treatment records have 
been obtained, and the Veteran has not indicated there are 
any additional records that VA should seek to obtain on his 
behalf.  Further, the Veteran's request for a hearing related 
to his claims has been honored.  The Veteran has been 
afforded a VA medical examination related to his service 
connection claim for bilateral hearing loss; however, as 
there is no credible evidence of any lower extremity cold 
weather treatment or diagnosis during service, the VA's duty 
to provide an examination has not been triggered.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(a).  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claims, and 
no further assistance to the Veteran to develop evidence is 
required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disorder of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Bilateral Hearing Loss 

The Veteran maintains that he is entitled to service 
connection for bilateral hearing loss, based on his in 
service noise exposure.  Specifically, the Veteran maintains 
that on numerous occasions while in service he fired M-14 
rifles and various artillery weapons without adequate ear 
protection.  These in service noise exposures form the basis 
of the Veteran's service connection claim.  

At the Veteran's December 1967 induction examination, he 
denied any hearing loss and no abnormalities associated with 
his ears, ear drums or hearing loss were noted.  An August 
1968 service treatment record documents the Veteran's 
complaints of right ear pain, which lasted for 3 days, but no 
specific ear disorder or hearing loss was diagnosed.  At the 
time of the Veteran's January 1970 separation examination, he 
denied any hearing loss and no abnormalities associated with 
his ears or ear drums were noted, and no hearing loss was 
documented.  

Essentially the Veteran was only treated once in service for 
a right ear disorder, with no diagnosis of hearing loss 
provided, and no hearing loss was noted when examined in 
connection with his separation from service.  

The first documentation of bilateral hearing loss is in the 
Veteran's December 2007 VA audiological examination.  At this 
time, the examiner noted the Veteran's account of in service 
noise exposure and lack of post service noise exposure.  The 
examiner diagnosed the Veteran to have hearing loss, but 
after reviewing the Veteran's service and VA treatment 
records, considering the Veteran's account of in service 
noise exposure and the results of the December 2007 
examination, opined in January 2008 that the Veteran's 
hearing loss was not likely related to military noise 
exposure.  Of particular importance to the examiner was the 
Veteran's normal hearing at induction and separation and 
relevant research indicating 

previously noise-exposed ears are not more 
sensitive to future noise exposure and that 
hearing loss due to noise does not progress (in 
excess of what would be expected from the 
addition of age-related threshold shifts) once 
the exposure to noise is discontinued.

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statements, that his hearing loss is related to 
service; however, the Veteran is not competent to offer a 
medical diagnosis or to assert medical causation of his 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As such, the Veteran's opinion alone is insufficient 
to provide the requisite nexus between his in service noise 
exposure and his current hearing loss.

The Board finds that the most competent evidence of record, 
weighs against the Veteran's service connection claim for 
bilateral hearing loss.  Essentially, the only competent 
opinion of record is the January 2008 examiner's opinion, 
which weighs against the Veteran's claim.  The opinion 
provides clear logic and support for the ultimate conclusion, 
while accepting as credible the Veteran's account of in 
service noise exposure.  Further, the Board finds that the 
thirty-seven year gap between the Veteran's separation from 
service and his first documented complaints of hearing loss 
also weighs against his claim (1970-2007).  See Maxon v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000).  As there is no competent evidence of record linking 
the Veteran's hearing loss to military service, the Board 
finds the VA opinion against the Veteran's claim as highly 
probative.    

Based on the evidence of record, the Board finds that the 
preponderance of the evidence shows that bilateral hearing 
loss was not present during service, was not manifest within 
a year after separation from service, and is not attributable 
to any event or injury during service.  Accordingly, the 
Board concludes that bilateral hearing loss was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service.  

Residuals of a Bilateral Lower Extremity Cold Injury

The Veteran seeks service connection for the residuals of a 
bilateral lower extremity cold injury, which he asserts is 
related to military service.  According to the Veteran's 
numerous statements, he waited in Death Valley overnight in 
an unheated military vehicle and suffered frost bite to his 
lower extremities.  He further maintains that he was denied 
access to any medical treatment by his superiors and only 
soaked his feet in warm water.  This forms the basis of the 
Veteran's present service connection claim.

The Veteran's December 1967 induction examination notes 
moderate pes planus, but no abnormalities associated with his 
lower extremities was noted.  On his induction Report of 
Medical History, the Veteran also denied any history of (i) 
arthritis or rheumatism, (ii) bone, joint, or other 
deformity, (iii) lameness, or (iv) foot trouble.  The 
Veteran's service treatment record is negative of any 
treatment or complaints related to the Veteran's lower 
extremities, or any injury related to cold weather.  At his 
January 1970 separation examination, the Veteran denied any 
(i) arthritis or rheumatism, (ii) bone, joint, or other 
deformity, (iii) lameness, or (iv) foot trouble and no 
abnormalities associated with his lower extremities or feet 
were noted.  

The first evidence of any lower extremity disorder appears 
many years after the Veteran's separation from service in an 
October 2004 VA treatment record.  At this time, the Veteran 
complained of "itchy feet."  A physical examination 
revealed the Veteran had normal lower extremity muscle 
strength, with no edema, clubbing or varicosities.  
Ultimately, the VA physician diagnosed the Veteran to have 
tinea pedis.  The next item documenting treatment related to 
the Veteran's lower extremities is a June 2005 VA treatment 
record.  At this time, the Veteran complained of heel pain in 
one foot, and he was diagnosed to have plantar fasciitis.  
Proper orthopedic foot support was recommended.  Neither of 
these records, nor any of the numerous other post-service 
treatment records concerning the Veteran's lower extremities, 
diagnoses any current lower extremity residuals of a cold 
injury or related any current lower extremity disorder to the 
Veteran's military service.  

At his May 2009 hearing, and on numerous other occasions, the 
Veteran maintained that he sustained a cold weather injury to 
his lower extremities while on active duty; however, this is 
contradicted by his service medical records.  Additionally, 
the Veteran indicated no such injury at the time of his 
January 1970 separation examination and no abnormalities 
associated with his lower extremities or feet were noted at 
the time of separation.  Moreover, any claim of having 
continuous pain since his separation is contradicted by the 
complete lack of any medical evidence for many years (1970-
2004) after service, which also weighs against the Veteran's 
claim.  See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 
F3d 1330 (Fed. Cir. 2000).  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, the service treatment 
records contain no record of any treatment for any injury to 
the Veteran's lower extremities related to the cold.  There 
is likewise an absence of any record of medical treatment for 
any residuals of a bilateral lower extremity cold injury or 
any diagnosis of any such disorder after the Veteran 
separated from service.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a service connection claim must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the present case, however, the preponderance 
of the competent medical evidence shows that the Veteran's 
does not have any current diagnosis of a disorder associated 
with the residuals of a cold injury.  The Veteran's own 
opinion, as expressed in his multiple statements to the 
contrary is not enough to support his claim.  Lay persons, 
such as the Veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492,494-5 (1992).  Accordingly, the 
Board concludes that the residuals of a bilateral lower 
extremity cold injury were not incurred in or aggravated by 
service.  

As the preponderance of the evidence is against entitlement 
to service connection for bilateral hearing loss and the 
residuals of a bilateral lower extremity cold injury, the 
benefit of the doubt doctrine is not appropriately applied to 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, both claims are denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for the residuals of a bilateral lower 
extremity cold injury is denied.


REMAND

The Veteran is seeking service connection for tinnitus and 
was provided a VA examination related to this claim in 
December 2007, which diagnosed tinnitus.  However, the 
January 2008 VA examiner's opinion fails to opine on the 
likelihood that such diagnosis is related to the Veteran's 
military service.  The Court indicated in Barr v. Nicholson, 
21 Vet. App.  303 (2007), that once the VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  Absent an opinion related to the Veteran's diagnosed 
tinnitus, the examination provided by the examiner is 
inadequate.  When medical evidence is not adequate, the VA 
must supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
returned to the VA examiner who 
examined the Veteran in December 2007 
and provided the January 2008 
audiological opinion.  The examiner 
should specifically comment as to the 
likelihood that any currently found 
tinnitus is related to service, and the 
rationale for this opinion should be 
clearly stated.  If the person who 
examined the Veteran in December 2007 
is not available, another VA 
audiological examination should be 
conducted, and that examiner should 
provide the requested opinion.  

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefit sought on appeal may now be 
granted.  If any of the benefit sought 
on appeal remains denied, the Veteran 
and representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


